Citation Nr: 1711819	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  05-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include dermatitis and cysts, as due to Agent Orange exposure.  

2.  Entitlement to service connection for an ulcer disorder, to include duodenal ulcer and gastric ulcer disorders.

3.  Entitlement to service connection for hypertension, as due to Agent Orange exposure.

4.  Entitlement to service connection for hypothyroidism, as due to Agent Orange exposure.

5.  Entitlement to service connection for a seizure disorder as due to Agent Orange exposure.



REPRESENTATION

Veteran represented by:	Kathy B. Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In March 2006, the Veteran testified before a Decision Review Officer; a transcript of the hearing is of record.  In May 2007, the Veteran cancelled his request for a hearing before the Board.  

In a February 2008 decision, the Board denied the Veteran's claims for hypertension, hypothyroidism, a seizure disorder, a psychiatric disorder, and an ulcer disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's decision and remand the matter for readjudication in compliance with directives specified. The Court issued an order in August 2009 granting the Joint Motion and the matter was returned to the Board.

In February 2011, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board.  

In an August 2012 rating decision, the RO granted service connection for a depressive disorder.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's claims file indicates that the RO requested a copy of the Veteran's disability medical records from the Social Security Administration (SSA) in March 2017.  See March 2017 letter.  To date, a response to this request has not been received.  Because these records may be relevant to the Veteran's appeal, the Board finds that a remand is necessary so that they may be obtained and reviewed by the AOJ.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

An additional VA medical opinion is also needed in connection with the Veteran's claims for servicer connection for hypertension, hypothyroidism, and an ulcer disorder.  The November 2014 VA examiner opined that the Veteran's hypertension and gastric ulcer were less likely than not incurred in or related to service, noting that there was no evidence of these conditions during service.  The VA examiner, however, did not address the Veteran's contention that these conditions were caused by Agent Orange exposure during his service in Vietnam.  Thus, an additional VA medical opinion is needed.  

Furthermore, although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  In that regard, the National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  

Finally, the record does not indicate that the Veteran was afforded an examination or opinion with regard to his claim of entitlement to service connection for hypothyroidism.  The Board finds that an examination and opinion are warranted.  See 38 U.S.C. § 5103A(d).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should also obtain any outstanding VA treatment records.  

3.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the November 2014 VA examination for hypertension and an ulcer disorder (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension and ulcer disorder are related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  The examiner must address the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

4.  Schedule the Veteran for an appropriate examination for his claimed hypothyroidism.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypothyroidism is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

The examiner should provide a complete rationale for any opinion provided

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




